Citation Nr: 0705399	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-32 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
May 1998 rating decision which denied entitlement to service 
connection for sinusitis.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in September 
(new and material evidence claim) and December (CUE claim) 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

The veteran is shown to have testified before the undersigned 
Veterans Law Judge at the RO in September 2006.

As for the claim involving entitlement to service connection 
for sinusitis, this decision addresses only the question of 
the newness and materiality of the evidence submitted to 
reopen the claim.  Inasmuch as the claim is reopened, the 
remainder of the appeal is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.  Consistent with the 
instructions below, VA will notify the veteran of any further 
action that is required on her part.  


FINDINGS OF FACT

1.  In a May 1998 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
sinusitis, essentially on the basis that the claimed disorder 
was not currently shown.  The veteran was notified of that 
decision, but did not perfect a timely appeal.


2.  The May 1998 rating decision was reasonably supported by 
the evidence then of record.  The veteran has not established 
that, but for the alleged error, the outcome of the decision 
would have been different.

3.  Service connection for sinusitis was last finally denied 
in a May 1998 rating decision, which essentially found that 
sinusitis was not manifested.  A timely appeal was not 
thereafter initiated.  

4.  Evidence received since the May 1998 RO decision is new, 
it relates to an unestablished fact necessary to substantiate 
the claim in that it includes a medical diagnosis of 
sinusitis; and it raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error in the May 1998 rating 
decision which denied the veteran's claim of entitlement to 
service connection for sinusitis has not been established. 
 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2006).

2.  The May 1998 rating decision denying entitlement to 
service connection for sinusitis is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).

3.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for sinusitis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006).  Given the 
parameters of the law surrounding CUE claims, however, the 
duties to notify and assist imposed by the VCAA are not 
applicable where CUE is claimed in prior RO decisions. 
 Livesay v. Principi, 15 Vet. App. 165 (2001).  As noted in 
Livesay, CUE claims are not conventional appeals, but rather 
are requests for revision of previous decisions.  A claim 
based on CUE is fundamentally different from any other kind 
of action in the VA adjudicative process.  A litigant 
alleging CUE is not pursuing a claim for benefits, but rather 
is collaterally attacking a final decision.  Id. at 178-9. 
 Hence, the litigant has the burden of establishing such 
error on the basis of the evidence then of record.  Id.  As 
to the claim concerning whether new and material evidence has 
been received to reopen a claim of service connection for 
sinusitis, given that the claim is here reopened, the Board 
need not address at this time whether VA has fully complied 
with the duty to assist and notice provisions of the Act.

Laws and Regulations

CUE

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).  To establish a valid CUE claim, a veteran must 
show that either the correct facts, as they were known at the 
time, were not before the adjudicator, or that the statutory 
or regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310 (1992). 
 However, the veteran must assert more than a disagreement as 
to how the facts were weighed or evaluated.  Crippen v. 
Brown, 9 Vet. App. 412, 418 (1996).


The United States Court of Appeals for Veterans Claims 
(Court) has propounded the following three-pronged test to 
determine whether CUE is present in a prior determination: 
 (1) Either the correct facts, as they were known at the 
time, were not before the adjudicator (that is, more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law which existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell, 3 Vet. App. at 
313-14.

If a veteran wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  If the 
error alleged is not the type of error that, if true, would 
be CUE on its face; if the veteran is only asserting 
disagreement with how the RO evaluated the facts before it; 
or if the veteran has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
"manifestly different" result, the claim must be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law. 
 Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Further, VA's 
failure in the duty to assist cannot constitute CUE.  See 
Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

Finally, if a claimant fails to adequately plead a CUE claim, 
whether it is a Board or RO decision, the proper remedy is to 
dismiss the challenge without prejudice.  See Simmons v. 
Principi, 17 Vet. App. 104, 114 (2003).


New and Material Evidence

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, a final RO decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

Under 38 C.F.R. § 3.156(a) "new and material evidence" is 
evidence that raises a reasonable possibility of 
substantiating the claim.  Material evidence is evidence, 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  

Factual Background 

The evidence of record in May 1998 shows that the veteran 
denied ever having sinusitis at her February 1964 service 
enlistment examination.  Physical examination of the 
veteran's sinuses at that time showed normal clinical 
findings.  In August 1965 the veteran was treated at Fort 
Belvoir, Virginia for complaints of allergic symptoms 
beginning in June and ending in January.  Nose allergies were 
noted.  In October 1965, also at Fort Belvoir, she was 
treated for an upper respiratory infection.  No sinus 
tenderness was noted in the course of a June 1966 sick call 
visit.  At her February 1967 separation examination, while 
the veteran complained of previously suffering from 
sinusitis, sinusitis was not diagnosed.  Clinical evaluation 
of her sinuses was reported to be normal.  The examiner noted 
that complaints of recurrent sinusitis, which was worse in 
different seasons and required the veteran to go to bed, was 
not present.  It was also noted that the veteran took 
medications in the summertime.  The examiner further noted 
that the claimed disorder "EPTS" [existed prior to 
service].  The next day, also in February 1967, the veteran 
was afforded an "ENT" [ear, nose, and throat] 
consultation.  Review of the clinical record shows that the 
veteran's chief complaint was "sinus" problems, with 
running eyes and "fever" in the summer.  In the winter, the 
veteran's nose reportedly was "stopped up" and she was 
drowsy in the morning.  Probable nasal allergy was 
diagnosed.  The examiner added that it was doubtful the 
veteran had any serious sinus disease, and described the 
disorder as not disabling.  

The report of a May 1986 VA X-ray report shows that 
examination of the paranasal sinuses showed a retention cyst 
in the left maxillary sinus.  

The report of a June 1986 VA special examination shows that 
the veteran provided a history of recurrent sinus problems 
starting when she was in the service in June 1964 while 
stationed at Fort Belvoir, Virginia.  She was told she had 
allergies, and that these were worse in the spring.  
Examination showed tenderness over the frontal and maxillary 
sinuses.  Chronic recurrent sinusitis was diagnosed.  

A February 1996 private medical record includes a diagnosis 
of sinusitis.  

The veteran initially submitted a service connection claim 
for her sinuses in October 1997.  See VA Form 21-4138.  

A May 1998 RO rating decision shows that entitlement to 
service connection for sinusitis was denied.  The RO found 
that the veteran's claim was not "well grounded."  The RO 
essentially determined that the veteran did not have "an 
actually disabling condition."  The RO also noted that the 
service medical records did not show treatment afforded the 
veteran for chronic sinusitis, though allergies were 
diagnosed.  It was also mentioned that an examiner had noted 
that the veteran's claimed disorder had preexisted her 
service.  The June 1998 notice letter to the veteran informed 
her that a well grounded claim generally required for there 
to be a current disability, evidence of incurrence or 
aggravation of a disease or injury in service, and evidence 
of a nexus between the two.  The veteran did not express 
disagreement with the decision.  


The veteran sought to reopen her claim in December 1999; she 
seemingly believed that service connection was somehow then 
in effect for a sinus disorder.  It was not.  

A July 2001 VA medical record includes a diagnosis of 
sinusitis.  

In February and May 2002 she thereafter again sought to raise 
a claim for entitlement to service connection for sinusitis.  

An undated letter, received from a VA treating physician (Dr. 
S.P.) in October 2002, shows that the physician opined that, 
following review of medical records from the time the veteran 
was in the military, she probably had the same condition 
(chronic sinusitis) existing at that time.  

On the contrary, a letter dated in March 2003 submitted by 
Dr. S.P. indicates that following review of the veteran's 
"original" medical records from the time she was on active 
duty she likely did not have chronic sinusitis during that 
time.  

A May 2003 VA MRI [magnetic imaging resonance] report 
includes a diagnosis of pansinusitis.  

The veteran informed the undersigned at a hearing in 
September 2006 that before her service entrance she had 
problems with her sinuses only in the spring, and that during 
her military service these problems occurred on a year round 
basis.  See page three of hearing transcript.  


Analysis

CUE

As part of a June 2001 VA Form 21-4138, the veteran's 
representative supplied VA with her arguments concerning the 
instant CUE claim.  He noted that the presumption of 
soundness should apply, as the report of the veteran's 
service entrance examination was negative for sinus-related 
problems.  He also pointed out that a 1986 VA examination 
report notes a history of sinus problems provided by the 
veteran and a diagnosis of chronic sinusitis.  The 
representative also alleged that the May 1998 rating decision 
referred to evidence that was not in the claims folder and 
ignored evidence that was in the claims folder.  Finally, he 
contended that CUE was present as the claim was denied as not 
being "well-grounded."  

When looking at the evidence of record in May 1998 the Board 
cannot find any indication that the decision of the RO 
amounts to CUE.  The evidence at the time revealed no 
evidence that the veteran at that time had sinusitis which 
was related to her period of military service.

Considering the veteran's assertions in light of the above, 
the Board concludes that the allegations advanced as to the 
RO' s purported failure in May 1998 are insufficient to raise 
a valid claim of CUE.  The veteran has not established, 
without debate, that the correct facts, as they were then 
known, were not before the RO in May 1998, or that the RO 
ignored or incorrectly applied the applicable statutory and 
regulatory provisions existing at the time, and that, but for 
any such alleged error, the outcome of the decision would 
have been different.  

To this, while the RO in May 1998 did not specifically 
reference the fact that chronic recurrent sinusitis had been 
diagnosed in the course a June 1986 VA special examination, 
even if it had, this would not have gone to causally relate 
the diagnosed sinusitis to the veteran's period of service.  
Hence, the outcome of the decision would not have been 
different.


The proffered argument that the rating decision constituted 
CUE as the claim was denied on the basis that it was not 
"well-grounded" is also without merit; that was the legal 
standard at the time of the rating action.  

Given the foregoing, the allegations presented, to include 
the question raised about whether or not the veteran had a 
sinus disorder which preexisted her military service, reflect 
but a simple disagreement as to how the facts before the RO 
in May 1998 were weighed or interpreted.  They do not present 
a properly pled claim of clear and unmistakable error.  There 
is no contention that either the correct facts, as they were 
known at the time, were not before the RO or that the 
statutory or regulatory provisions extant at that time were 
incorrectly applied.  The conflict over the interpretation of 
the facts presented is insufficient to rise to the level of 
CUE, as it is noted that the error must be of such 
significance as to be undebatable.  Damrel, Russell, supra.

As such, CUE in the rating decision of May 1998 has not been 
established, and that decision remains final.  The appeal is 
dismissed.

New and Material Evidence

As previously indicated, the RO most recently denied service 
connection for sinusitis in May 1998, finding that, in 
essence, that sinusitis was not currently diagnosed.  That 
rating decision was not appealed and it is final.

Evidence added to the record since the May 1998 RO decision 
is new, it tends to relate to an unestablished fact necessary 
to substantiate the claim, and it raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised on a finding that the veteran's did not 
have sinusitis, the new evidence showing that the veteran in 
fact does have such a disorder tends to relate to an 
unestablished fact necessary to substantiate the claim.  
Hence, the additional evidence received is new and material.  
Therefore, the claim of entitlement to service connection for 
sinusitis is reopened.


The adjudication of the veteran's claim does not end with a 
finding that new and material evidence has been submitted, 
nor is a grant of service connection assured.  Once a claim 
is reopened, the VCAA provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A.  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claim of service connection for sinusitis and will 
issue a final decision once that development is complete, if 
the case is again denied by the RO and returned to the Board.


ORDER

The motion that the May 1998 rating decision denying 
entitlement to service connection for sinusitis was CUE is 
dismissed.

New and material evidence having been received, the claim of 
entitlement to service connection for sinusitis is reopened.


REMAND

The reopening of the claim for service connection for 
sinusitis triggers certain duty to assist provisions of the 
VCAA, which must be met prior to de novo review of the 
claim.  The duty to assist includes obtaining relevant 
medical reports and examinations where indicated by the facts 
and circumstances of the individual case.  

The veteran, as noted above, currently carries a diagnosis of 
sinusitis.  The medical evidence, however, also includes 
conflicting medical opinions, supplied by the same VA 
physician, as to whether or not the diagnosed sinusitis is 
related to her period of active service.  Thus, the question 
of whether or not the veteran currently has sinusitis, and, 
if so, whether such disorder is related to her military 
service, is a medical question best resolved by competent 
medical opinion.  VA's duty to assist also includes providing 
a medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The veteran must be afforded a VA 
medical examination by a pulmonologist, 
who has not previously treated the 
veteran, for the purpose of clarifying 
the nature and etiology of any existing 
sinusitis.   The claims folder, including 
a copy of this REMAND, must be made 
available to and reviewed by the 
examiner.  The examination is to include 
a detailed review of the veteran's 
history (to include her service medical 
records) and current complaints, as well 
as a comprehensive clinical evaluation 
and all diagnostic testing necessary to 
determine the full extent of all 
disability present.  All applicable 
diagnoses must be fully set forth.  The 
examining physician must then supply an 
opinion as to whether it is at least as 
likely as not that the veteran has 
sinusitis (if diagnosed), and, if so, 
whether such diagnosed disorder is the 
result of her military service.  The 
examiner is also asked to provide a 
rationale for any opinion expressed.  If 
the clinician must resort to speculation 
to answer the requested opinion, he or 
she should so state.

Use by the examiner of the "at least as 
likely as not" language in responding to 
the foregoing is required.


2.  The veteran is hereby notified that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should also review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issue of 
entitlement to service connection for 
sinusitis.  If the appeal is denied, the 
veteran and her representative should be 
provided a supplemental statement of the 
case (SSOC) (in accordance with 38 
U.S.C.A. § 7105 (West 2002)) which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.



After the veteran and her representative have been given an 
opportunity to respond to the SSOC and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) has expired, if applicable, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


